Citation Nr: 1448367	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 20 percent for the Veteran's service-connected low back disability.  


FINDING OF FACT

The Veteran's low back disability is manifested by limitation of motion and complaint of pain.  The evidence does not show that the forward flexion of the Veteran's lumbar spine has been functionally limited to 30 degrees or less, or that  ankylosis has been present.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in February 2009, November 2010, February 2013, May 2014 and July 2014 to address his service-connected low back disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board notes that the Veteran submitted a letter in January 2010 correcting several inaccuracies in the examination report from the February 2009 VA examination.  The Board regrets any misstatements, but notes that the inaccuracies addressed the onset of the disability and who was present in the examination room, neither of which factors into the determination of the appropriate rating for the Veteran's back disability.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran filed a claim for an increase in his 20 percent evaluation for a low back disability in November 2008.  In a February 2009 rating decision the RO denied his increase, and the Veteran appealed the decision.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed, the evidence shows that the Veteran is already staged in his ratings. The Veteran's service-connected lumbar spine disability has been rated 20 percent disabling from December 2006 to December 2009, 100 percent disabling from December 2009 to March 2010, and 20 percent disabling again from March 2010 onward under Diagnostic Code 5242 for pain and limitation of motion.  See 38 C.F.R. § 4.71a.  The Board finds that symptoms related to the Veteran's low back disability have not changed in severity over the course of the appeal to warrant a further staged rating. 

The Veteran is currently in receipt of a 20 percent evaluation for his low back disability under Diagnostic Code 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Merits

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 20 percent from December 24, 2006 to December 19, 2009 and from March 1, 2010 onward, for the service connected lumbar spine disability is not warranted.  

The Board notes that the Veteran has been afforded continuing treatment for his chronic back pain at the Long Beach VA Medical Center (VAMC) from October 2008 to February 2014.  

The Veteran was afforded a VA examination in February 2009 for his low back disability.  At that examination, the Veteran reported that he was diagnosed with Degenerative Disc Disease (DDD) of his lumbar spine.  The Veteran reported stiffness and numbness, pain in the lower back area which occurred constantly, pain traveling down the left leg, squeezing, burning, aching, oppressing, sharp, sticking and cramping.  The pain came spontaneously, and was relieved by rest and medication.  The Veteran reported that despite the pain he was able to function with medication.  He described additional symptoms of fatigue around his waist which caused difficulty with prolonged sitting or standing.  He stated that his condition had not resulted in any incapacitation, but that he had difficulty with prolonged stationary positions, lifting heavy objects and bending or swooping.  His movements were restricted and his sports activities were decreased.  

Upon examination, the examiner found that the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement, but muscle spasms were present on the low back area.  There was tenderness noted on the examination at the low back area, but there was no ankylosis of the lumbar spine.  The Veteran's range of motion measurements were as follows: his flexion ended at 60 degrees, with pain occurring at 45 degrees; his extension ended at 20 degrees with pain occurring at 20 degrees, his right and left lateral flexion ended at 30 degrees, and his right and left rotations also ended at 30 degrees.  The examiner noted that the Veteran's joint function of the lumbar spine was additionally limited by pain, but was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination.  Moreover, pain did not cause additional limitation in range of motion.  The examiner diagnosed the Veteran with DDD of the lumbar spine, with the objective factor of decreased motion of the lumbar spine; but found that the back disability did not prevent the Veteran from completing his regular activities of daily living.

After MRI findings of bulging discs and mild stenosis of the lumbar spine, the Veteran had a Laminectomy in December 2009.  In April 2010 at the Long Beach VAMC the Veteran reported that after his surgery his numbness, weakness and pain in the left leg had improved some.

In December 2009, the Veteran submitted a personal statement detailing the history and medical history of his low back pain.  He described how he hurt his back and how he was diagnosed with DDD through MRI, and his ultimate back surgery.  He further reported that after his surgery his "parts" were still numb, and that he had difficulty even going to the bathroom normally.  He reported that his legs were weak and numb, and that felt he was a burden on his family.  He submitted a similar statement in January 2010.

The Veteran underwent a laminectomy in December 2009.

In September 2010, the Veteran submitted a lay statement from his supervisor.  The Veteran's supervisor reported how after the Veteran's back surgery he was slower and limped more.  He had difficulty lifting boxes, and he had to spend much of the day sitting. 

In November 2010 the Veteran was afforded another VA examination.  At that examination, the Veteran reported that he continued to experience pain in his lumbar spine.  He had recurrent falls, and it took him approximately 20 to 30 minutes to walk one-fifth of a mile.  He reported experiencing numbness and a tingling sensation in his left lower extremity, as well as weakness of the spine.  He denied any problems with bladder and bowel control, but reported experiencing problems with erections.  The examiner noted the Veteran's medical records from his December 2009 back surgery, which indicated that he had evidence of congenital spinal stenosis with paracentral disc herniation.  The Veteran reported that his lumbar spine pain occurred about five to seven times a day, and that it lasted about one-half hour to an hour.  The pain was severe, and it worsened with physical activities such as standing and walking and sitting in one position.  Stress also brought on the pain. The Veteran reported that the pain came and went spontaneously, and that it improved with rest and medication.  He reported that he had immobility and that he had difficulty focusing.  He was also unable to sit for an extended period of time.  The Veteran stated that he had lost approximately 97 days from work in the preceding year on account of back pain.

Upon examination, the examiner noted that the Veteran's posture was normal, but that he walked with an abnormal gait into the examination room.  The Veteran's gait was mildly limping, favoring the left.  It was not unsteady or unpredictable, and the Veteran did not require an assistive aid to ambulate across the room.  He had mild difficulty getting on and off the examining table and changing positions, and he was able to stand on his toes.  He had difficulty standing on his heels.  The examiner also noted that examination of the Veteran revealed evidence of limited and painful motion in all directions, without evidence of tenderness or weakness.  There was no evidence of radiation of pain and no evidence of ankylosis.  The Veteran's range of motion measurements were as follows: his flexion ended at 45 degrees, his extension ended at 15 degrees, his right and left lateral flexion ended at 20 degrees and his right and left lateral rotation ended at 25 degrees.  The examiner noted that range of motion of the lumbar spine was limited by pain, fatigue and lack of endurance after repetitive use, with pain having the major functional impact.  There was no additional limitation of motion after repetitive motion.  The examiner diagnosed the Veteran with intervertebral disc syndrome of the lumbar spine, with post lumbar laminectormy and discectomy with DDD and left sciatic nerve involvement.  With regard to functional limitations, he opined that the Veteran should avoid frequent bending, stooping and crouching.

In December 2010 the Veteran received treatment at a private facility, at which point Dr. D. reported that he showed considerable improvement with regard to his low back.  At that visit, the Veteran continued to complain of left lower extremity weakness.  He further complained of urinary bowel urgency and frequency without incontinence.  The Veteran reported that he exercised with a stationary bike and swam.  He reported that he felt the residual symptoms of his surgery impacted his life and his ability to work.  Dr. D. reported that the Veteran had normal station and normal gait with walking.  He was unable to stay on his left toes and was somewhat unstable when standing on his left heel and also had a mild decreased range of motion in his lumbar spine.  

In December 2010 the Veteran also submitted a personal statement noting that he had difficulty with his balance, and still experienced weakness in his left leg as well as loss of muscle strength that he believed was due to the DDD of his low back.
In January 2011 the Veteran submitted a statement in which he reported that after he had his back surgery he was prescribed to be on a week of bed rest.  He asserted that this should be considered an incapacitating period.

In July 2012 the Veteran submitted a statement that his back pain was chronic and unbearable.  He asserted that the level of pain significantly reduced the quality of both his social and work life and that the medication he had to take for the pain interfered with his operation of motor vehicles, which he claimed to be a danger to himself and others.  

In February 2013 the Veteran was afforded another VA examination.  At that examination the Veteran reported flare-ups with severe pain in his lower back and extremities.  He stated that he needed to take pain medication and stay in bed until the condition would resolve.  

Upon examination, the examiner noted that the Veteran had IVDS of the lumbar spine, with incapacitating episodes over the 12 months prior to the examination.  He reported that the total duration of all incapacitating episodes was less than one week.  The examiner noted that the Veteran used crutches to assist him in ambulation.  The Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees, or with pain at 70 degrees; his extension ended at 30 degrees; his right and left lateral flexion ended at 30 degrees, with pain 20 and 10 degrees respectively; his right and left lateral rotation ended at 30 degrees, with pain 0 and 20 degrees respectively.  The Veteran had functional loss and impairment of his lumbar spine after use, specifically he suffered from excess fatigability and pain on movement.  The examiner noted that the Veteran's low back disability would impact his ability to work; specifically, he was unable to perform any prolonged sitting or standing.  He was required to change his position often due to severe pain, and he needed to use the restroom frequently due to his urinary urgency.  This would slow down his job performance.  

In May 2014 the Veteran was afforded another VA examination, at which point the examiner reviewed the Veteran's claims file.  The Veteran did not report flare-ups.  The Veteran's range of motion measurements were as follows: his flexion ended at 45 degrees with no evidence of painful motion, his extension ended at 15 degrees, his right and left lateral flexion ended at 30 degrees and his right and left lateral rotation ended at 30 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with 3 repetitions and that he did not have additional limitation in his range of motion of the lumbar spine following his repetitive use testing.  The examiner noted that the Veteran did experience functional loss of the lumbar spine after repetitive use, including less movement than normal.  The Veteran had no ankylosis of the spine and did not report any bowel or bladder problems.  The Veteran did not suffer from IVDS, and the examiner noted that the Veteran's lumbar spine disability did not affect his ability to work.  

In June 2014 the Veteran submitted another statement, again detailing his history of back pain and treatment and explaining his difficulty with losing his home to foreclosure as well as his wife having to stay at home and take care of him.  He reported that he still had radiculopathy of both of his legs, with moderate to severe numbness, pain and electrical pains radiating from his scrotum to his feet.  He noted that his feet would tend to fall asleep more often when he sat for a period of time while working and sitting and in some instances, while he was standing.  He reported that in 2012 he was involved in a car accident and, as a result of the numbness and pain in his foot he was unable to hit the brakes, and hit the car in front of him.  The Veteran noted that in addition to his radiculopathy he had a neurogenic bladder, and needs to frequently use the restroom.  

In July 2014 the Veteran was afforded another VA examination.  At that examination, the Veteran reported flare-ups of his low back disability.  He described the impact as being unable to bear the weight, walk or do any physical activities.  The Veteran's range of motion measurements were as follows: his flexion ended at 70 degrees; his extension ended at 25 degrees, his right and left lateral flexion ended at 30 degrees and his right and left lateral rotation ended at 30 degrees.  The Veteran did have additional limitation in the range of motion of the lumbar spine after repetitive use testing and had functional impairment after the repetitive use testing.  The Veteran's impairment included less movement than normal, weakened movement, incoordination and pain on movement.  The examiner reported that the veteran had IVDS of the lumbar spine, with incapacitating episodes over the past 12 months.  The Veteran reported that the episodes lasted less than 1 week.   The Veteran did not report use of any assistive devices for ambulation.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work; specifically, he was unable to participate in any prolonged walking, standing, lifting or carrying, and sometimes needed a break from his duty to go to the nurse station to lie down and relieve his pain.  He stated that his work was interrupted, as he was an immigration officer which required long hours of customer service and interviews.  

Given the evidence of record, the Board finds that a disability rating in excess of 20 percent for the service connected lumbar spine disability is not warranted for the period on appeal.  In this regard, the competent and probative evidence does not demonstrate that there was a forward flexion of the lumbar spine of 30 degrees or less, or favorable ankylosis of the entire lumbar spine, which are required for a higher 40 percent rating.  The Board notes that in the Veteran's VA examinations his flexion has never been restricted to 30 degrees or less; specifically, at his February 2009 VA examination the Veteran's forward flexion ended at 60 degrees with pain at 45 degrees.  At his November 2010 examination his forward flexion ended at 45 degrees, with pain at 45 degrees.  At this February 2013 examination his forward flexion ended at 90 degrees, with pain at 70 degrees.  At his May 2014 examination his forward flexion ended at 45 degrees with no evidence of painful motion, and at his most recent July 2014 examination his forward flexion ended at 70 degrees, with evidence of pain at 70 degrees.  

Therefore, the Board finds lumbar range of motion at no time warranted an increased evaluation.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In addition, there is no additional uncompensated limitation of lumbar motion that can provide any basis for an increased rating based on pain on functional use.  Id.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  The evidence of record also showed no additional loss on repetitive range of motion testing. 

The Board acknowledges that the Veteran's range of motion is at times painful, but even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been consistently shown to be able to flex his back to more than 30 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have functionally limited the Veteran's range of motion so as to warrant a rating in excess of 20 percent.  The Veteran has also been able to consistently demonstrate repetitive motion in his back.

The VA examiners also consistently noted the absence of ankylosis.

The Board notes that the Veteran has been diagnosed with IVDS, and that he has indicated at VA examinations that his IVDS has been manifested by incapacitating episodes.  However, the Board further notes that the Veteran's incapacitating episode in December 2009 which resulted in a week of bed rest has already been addressed by his 100 percent rating for his lumbar spine for the period of the surgery, as well as the recovery period.  The Veteran claims in his most recent VA examination in July 2014 that he suffers from incapacitating episodes; however, it has not been shown that the incapacitating episodes lasted in excess of one week in a 12 month period, and incapacitating episodes of such duration would only warrant a 10 percent rating of the low back and the Veteran is already in receipt of 20 percent for the appeal period.
It is also noted that there was a reference in the record to the Veteran missing 97 days of work.  However, for a rating to be assigned under the criteria for rating IVDS, it must be shown that there was prescribed bed rest, which was not shown here.  As such, this does not form the basis for a higher rating. 

In an August 2014 brief, the Veteran's representative suggested that a higher rating could be assigned under Diagnostic Code 5243, but did not suggest how or why such a rating could be assigned and did not identify any medical evidence that would support such an assertion.  As noted above, the evidence of record does not support a rating in excess of 20 percent under Diagnostic Code 5243.

The Board also takes note that the Veteran's subjective complaints of pain radiating down his extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

In January 2011, November 2011 and May 2013 rating decisions, the Veteran was granted service connection and assigned separate disability ratings for neurological manifestations, that is, for radiculopathy of the left lower extremity, as due to his service-connected lumbar disability, atonic bladder as due to his lumbar spine disability and radiculopathy of the right lower extremity as due to his lumbar spine disability, respectively.  The Veteran was provided with appellate rights in conjunction with those rating decisions, but he did not voice any objection to the assigned ratings or any desire to appeal the assigned disability ratings for the disabilities.  Although the Board is sympathetic to the Veteran's assertions of increased numbness and pain in his lower extremities, if he disagrees with the evaluations assigned in the above rating decisions, the Veteran should file a claim seeking an increase in rating for his neurological manifestations as well as his bowel and bladder impairments.  As noted, VA regulations direct that separate neurological ratings should be considered in rating the back.  Here, the separate ratings were not only considered, but were also assigned.

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of multiple statements discussed above, the Veteran has reported chronic low back pain which causes him difficulty in sitting, standing and walking.  The Board further notes that the Veteran is required to self-medicate and rest frequently as a result of the pain.  Moreover, the Board acknowledges that the Veteran has had to be taken care of by his wife, as there are times he is unable to care for himself due to his back pain.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 20 and 100 percent ratings in effect during the appeal period.  Of note, the Veteran's complaints have been considered any weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for a higher rating for the Veteran's lumbar spine disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 20 percent rating under Diagnostic Code 5242 was granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's symptoms such as radiating pain, neurologic impairment, and muscle spasms have also been specifically considered by the schedular rating criteria.

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar spine disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has submitted evidence of medical disability, he has not submitted evidence that his lumbar spine disability has prevented him from obtaining or maintaining substantially gainful employment.  There is no question that the Veteran's back disability impacts his ability to work.  If it did not, there would be no basis for a compensable rating to be assigned.  To this end, a VA examiner noted in July 2014 that the Veteran's back disability "interrupts his work as immigration officer."  However, such a statement indicates that the Veteran is still working as an immigration officer.  Therefore, as the Veteran is currently employed.  Similarly, a former supervisor wrote that the Veteran had slowed down a bit, but this too suggests that the Veteran was still able to work.  As such, it has not been suggested that the Veteran cannot work as a result of his back.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected left shoulder disability. 


ORDER

A disability rating in in excess of 20 percent prior to December 19, 2009 and from March 1, 2010 onward, for the service connected lumbar spine disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


